IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,806


                        EX PARTE JULIO LUIS NARANJO IGLESIA
                      AKA JULIO LUIS NARANJO IGLESIAS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR-1623-10-J IN THE 430TH DISTRICT COURT
                            FROM HIDALGO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to fifteen years’ imprisonment.

        Applicant contends that his appellate counsel rendered ineffective assistance because he did

not file a timely notice of appeal.

        The trial court has determined that appellate counsel's performance was deficient and that

counsel’s deficient performance prejudiced Applicant. We find that Applicant is entitled to the
                                                                                                      2

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. CR-1623-10-J

from the 340th District Court of Hidalgo County. Applicant is ordered returned to that time at which

he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a

meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall immediately appoint an attorney to represent Applicant on direct appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 23, 2012
Do not publish